
	
		II
		Calendar No. 357
		110th CONGRESS
		1st Session
		S. 1182
		[Report No. 110–159]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			Mr. Dodd (for himself,
			 Mr. Lieberman, Mr. Kerry, and Mr.
			 Kennedy) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Quinebaug and Shetucket Rivers
		  Valley National Heritage Corridor Act of 1994 to increase the authorization of
		  appropriations and modify the date on which the authority of the Secretary of
		  the Interior terminates under the Act.
	
	
		1.Short titleThis Act may be cited as the
			 Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Amendments Act of 2007.
		2.FindingsCongress finds that—
			(1)thousands of individuals, hundreds of
			 nonprofit organizations, businesses, and local and regional organizations, 35
			 towns, and 2 States have worked to preserve and enhance the significant
			 natural, historic, cultural, and scenic resources of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor, an area which is commonly
			 known as The Last Green Valley;
			(2)the Green Valley Institute, a partnership
			 between the University of Connecticut and the cooperative extension system of
			 the University of Massachusetts, has significantly improved the information
			 base available to the primarily volunteer municipal officers that are
			 responsible for making land use and natural resource conservation decisions
			 with respect to The Last Green Valley;
			(3)during the 5 years preceding the date of
			 enactment of this Act, the Green Valley Institute was recognized with a total
			 of 8 State or national awards for public education;
			(4)significant historic structures have been
			 identified and restored under the programs carried out in the Heritage
			 Corridor;
			(5)museums, attractions, landscapes, and
			 businesses in the Heritage Corridor have been assembled into cohesive
			 interpretive projects that tell the stories of The Last Green Valley for
			 residents and tourists;
			(6)as part of the vision to sustain the
			 traditional land-based economy of the region, the Heritage Corridor has—
				(A)developed agritourism and continuing
			 education programs for the region; and
				(B)collected and analyzed data relating to the
			 vision;
				(7)recreational tourism has been enhanced by
			 the many trails, greenways, river access, and interpretive projects in the
			 Heritage Corridor;
			(8)each of the 35 municipal governments within
			 the Heritage Corridor has signed a voluntary and nonbinding community compact
			 in which governments—
				(A)accept the goals and objectives of the
			 management plan for the Heritage Corridor; and
				(B)formalize the commitment of the governments
			 to balance conservation and growth and the collective vision of the governments
			 for the watershed;
				(9)during the past 11 years the Heritage
			 Corridor has consistently leveraged an average of $19 for every Federal dollar
			 invested in the Heritage Corridor;
			(10)the Heritage Corridor has adopted, and is
			 implementing, a comprehensive plan, entitled The Trail to 2015, A
			 Sustainability Plan for The Last Green Valley, to become
			 self-sufficient by the year 2015; and
			(11)reauthorizing the Heritage Corridor would
			 leverage significant multiyear commitments and ensure self-sufficiency by 2015
			 for the programs and projects that are fulfilling the mission of the Heritage
			 Corridor.
			3.Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor
			(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
			(b)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
			
	
		1.Short titleThis Act may be cited as the
			 Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Amendments Act of 2007.
		2.Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor
			(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
			(b)Evaluation;
			 reportSection 106 of the Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449)
			 is amended by adding at the end the following:
				
					(c)Evaluation;
				report
						(1)In
				generalNot later than 3 years before the date on which authority
				for Federal funding terminates for the Corridor, the Secretary shall—
							(A)conduct an evaluation of
				the accomplishments of the Corridor; and
							(B)prepare a report in
				accordance with paragraph (3).
							(2)EvaluationAn
				evaluation conducted under paragraph (1)(A) shall—
							(A)assess the progress of
				the management entity with respect to—
								(i)accomplishing the
				purposes of this title for the Corridor; and
								(ii)achieving the goals and
				objectives of the management plan for the Corridor;
								(B)analyze the Federal,
				State, local, and private investments in the Corridor to determine the leverage
				and impact of the investments; and
							(C)review the management
				structure, partnership relationships, and funding of the Corridor for purposes
				of identifying the critical components for sustainability of the
				Corridor.
							(3)Report
							(A)In
				generalBased on the evaluation conducted under paragraph (1)(A),
				the Secretary shall prepare a report that includes recommendations for the
				future role of the National Park Service, if any, with respect to the
				Corridor.
							(B)Required
				analysisIf the report prepared under subparagraph (A) recommends
				that Federal funding for the Corridor be reauthorized, the report shall include
				an analysis of—
								(i)ways in which Federal
				funding for the Corridor may be reduced or eliminated; and
								(ii)the appropriate time
				period necessary to achieve the recommended reduction or elimination.
								(C)Submission to
				congressOn completion of the report, the Secretary shall submit
				the report to—
								(i)the Committee on Energy
				and Natural Resources of the Senate; and
								(ii)the Committee on Natural
				Resources of the House of
				Representatives.
								.
			(c)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
			
	
		September 17, 2007
		Reported with an amendment
	
